PER CURIAM.
On the previous appeal to this court in this case we held the question of defendant’s liability upon the record at that time before us, presented issues for the jury to determine. 235 Fed. 851, 119 C. G. A 166. It is now contended by plaintiff In, error that upon the second trial additional evidence was received, which made it necessary for the District Court to grant the motion for a directed verdict. We thlrik otherwise. The testimony on the second trial did not materially change'the important and controlling facts referred to in the previous opinion. The court properly referred the disputed issues to the jury. The other assignments of error urged by plaintiff in error have been examined by us and all are Overruled. We do not believe their consideration warrants an extended discussion. The judgment is affirmed.